     Case 2:18-cv-08578-RGK-PJW Document 1-1 Filed 10/05/18 Page 1 of 3 Page ID #:82



1                                           EXHIBIT A
2                                         ACCOUNT INDEX
3            ACCOUNT NAME          ABBREVIATION      ACCOUNT HOLDER/BENEFICIARY
4      Prosperity ‘7188             Account 1      Posting Solutions
5      Compass Bank    ‘3873        Account 2      Cereus Properties
6      Compass ‘4862                Account 3      Cereus
7      First Federal Savings                       Lacey
8      and   Loan-San Rafael        Account 4
9      ‘3620
10     Rep. Bank of AZ ‘2485        Account 5      Lacey
11     Rep. Bank of AZ ‘1897        Account 6      Lacey
12     Rep. Bank of AZ ‘3126        Account 7      Lacey
13     Rep. Bank of AZ ‘8316        Account 8      Lacey
14     Rep. Bank of AZ ‘8324        Account 9      Lacey
15     RBA ‘8332                    Account 10     Lacey
16     SF fire ‘2523                Account 11     Lacey
17
       Midfirst ‘4139 (Money                       John Becker for Lacey
18                                  Account 12
       Gram Cashier’s Check)
19
       Rep. Bank of AZ ‘1889        Account 13     Larkin
20
       Rep. Bank of AZ ‘2592        Account 14     Larkin
21
       Rep. Bank of AZ ‘1938        Account 15     Larkin
22
       Rep. Bank of AZ ‘8103        Account 16     Larkin
23
       Rep. Bank of AZ ‘8162        Account 17     Larkin
24
       Rep. Bank of AZ ‘8189        Account 18     Larkin
25
                                                   Margaret Larkin
26     Perkins Coie ‘0012
       (Funds)                      Account 19
27
28     Perkins Coie ‘0012
       (Investment)                 Account 20




                                           82                          EXHIBIT A
     Case 2:18-cv-08578-RGK-PJW Document 1-1 Filed 10/05/18 Page 2 of 3 Page ID #:83



1      Acacia Cons. Funds ‘
                                    Account 21     Ocotillo Family Trust
2      2020
3      Bank of America ‘8225        Account 22     Troy Larkin
4      Bank of America ‘7054        Account 23     Ramon Larkin
5      BBVA Compass '3825           Account 24     Brunst
6      All/Bernstein ‘6878          Account 25     Brunst Family Trust
7      All/Bernstein ‘4954          Account 26     Brunst Family Trust
8      All/Bernstein ‘7982          Account 27     Brunst Family Trust
9      All/Bernstein ‘7889          Account 28     Brunst Family Trust
10     All/Bernstein ‘7888          Account 29     Brunst Family Trust
11     All/Bernstein ‘6485          Account 30     Brunst Family Trust
12     Nat’l Bank of AZ                            Spear
13                                  Account 31
       ‘0178
14     Nat’l Bank of AZ                            Scott and Ellona Spear
15                                  Account 32
       ‘0151
16
       Nat’l Bank of AZ                            Scott and Ellona Spear Family
17                                  Account 33
       ‘3645                                       Trust
18
       Rep. Bank of AZ ‘8189        Account 18     Larkin
19
       Nat’l Bank of AZ                            Scott and Ellona Spear Family
20                                  Account 34
       ‘6910                                       Trust
21
       Ascensus ‘4301               Account 35     Natasha Spear
22
       Ascensus ‘8001               Account 36     Natasha Spear
23
       K&H    ‘1210 (Hungary)       Account 37     Primus Trust
24
       Fio ‘2226 (Czech)            Account 38     Gold Leaf
25
       Fio    ‘2231 (Czech)         Account 39     Gold Leaf
26
       Fio ‘2230 (Czech)            Account 40     Gold Leaf
27
       Fio ‘4194 (Czech)            Account 41     Protecctio
28
       Fio ‘4196 (Czech)            Account 42     Protecctio


                                            2
                                           83                          EXHIBIT A
     Case 2:18-cv-08578-RGK-PJW Document 1-1 Filed 10/05/18 Page 3 of 3 Page ID #:84



1      Fio ‘4198 (Czech)            Account 43     Protecctio
2      Fio ‘8083 (Czech)            Account 44     Varicok
3      Nat’l Bank of AZ                            Scott and Ellona Spear Family
                                    Account 34
4      ‘6910                                       Trust
5      Fio ‘8086 (Czech)            Account 45     Varicok
6      Fio ‘8080 (Czech)            Account 46     Varicok
7      Frick ‘K000 K                               Ad Tech BV
                                    Account 47
8      (Liechtenstein)
9      Frick ‘K000 U                               Ad Tech BV
                                    Account 48
10     (Liechtenstein)
11     Frick ‘K000 E                               Ad Tech BV
                                    Account 49
12     (Liechtenstein)
13     Frick ‘K001 K                               Ad Tech BV
                                    Account 50
14     (Liechtenstein)
15     Knab Bank ‘7664                             Procop
                                    Account 51
16     (Netherlands)
17     Rabo Bank ‘2452                             Gulietta
18                                  Account 52
       (Netherlands)
19     Rabo Bank ‘4721                             UniversAds
20                                  Account 53
       (Netherlands)
21
       LHV Pank    ‘4431                           Olist Ou
22                                  Account 54
       (Estonia)
23
       Saxo Payments ‘1262                         Cashflows
24                                  Account 55
       (United Kingdom)
25
       Fio ‘5803 (Czech)            Account 56     Ad Tech BV
26
       Fio ‘5801 (Czech)            Account 57     Ad Tech BV
27
       Fio ‘5805(Czech)             Account 58     Ad Tech BV
28



                                            3
                                           84                          EXHIBIT A
